EXHIBIT 10.2

 



[image_001.jpg]

 

 

 



To:HSBC Invoice Finance (UK) Ltd

Farncombe Road

Worthing

West Sussex

BN11 2BW

 

 

Date December 5, 2014

 

 

 

Lakeland Industries Europe Limited ("the Company")

 

In consideration of your entering into or continuing an agreement for the
purchase of debts ("the Agreement") with the Company, we Lakeland Industries
Inc. (Incorporated in the United States of America registration number 47326)
hereby undertake that:

 

1.We shall not, without your prior consent, accept payment or repayment from the
Company so as to reduce the net indebtedness of the Company to us below the sum
of £400,000 (Four Hundred Thousand Pounds) Sterling and;

 



2.We shall hold on trust for you any monies that we may receive from the Company
contrary to this letter of undertaking.

 

We agree that this letter of undertaking shall remain effective until the
Agreement comes to an end and the Company has discharged all its obligations to
you.

 

Yours faithfully

 

For and on behalf of

 

Lakeland Industries, Inc.

 

 

 

/s/ Gary Pokrassa

 

Duly Authorised Director

 

Gary Pokrassa, CFO

 

 



Lakeland Industries, Inc. 701-7 Koehler Avenue, Ronkonkoma, New York 11779 (631)
981-9700





 

 

 

 

